DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the first sealing member” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Van Der Meer et al. (US Patent No. 9,049,961).
Regarding claim 1, the Van Der Meer et al. (hereinafter Van Der Meer) reference discloses a mixing apparatus (100’) comprising:
a first wall portion (2’) comprising a mixing chamber (26”) for mixing milk with steam and/or air; 
a second wall portion (4), adapted to receive the first wall portion and comprising a third port (24) that in assembled condition is connected to the mixing chamber (Fig. 5b); 
a seal (3) disposed between the first wall portion and the second wall portion (Fig. 5b), wherein the seal comprises:
a first sealing member (230) disposed between the mixing chamber and the third port; and 
a transition seal portion (e.g. left portion of 3 in Fig. 5b), the transition seal portion comprising: 
a seal split (e.g. any split shown in Fig. 6); and 
an air intake channel (16”); and 
a channel (e.g. channel system connecting A,16”,29”) connected to the mixing chamber and the seal split (Figs. 5b,6), wherein the channel is defined by the first wall portion or the second wall portion and the transition seal portion (Figs. 5b,6).
Regarding claim 2, the Van Der Meer reference discloses the air intake channel defines an air flow from the air surrounding the mixing apparatus to the mixing chamber (Figs. 5a-6).
Regarding claim 3, the Van Der Meer reference discloses the air intake channel imparts a Venturi effect on the air flow (Fig. 6).
Regarding claim 4, the Van Der Meer reference discloses the first sealing member comprises a radial seal (Figs. 5b,6).
Regarding claim 5, the Van Der Meer reference discloses the seal further comprises a first sealing portion (e.g. portion at 230) which defines a milk introduction passageway (11).
Regarding claim 6, the Van Der Meer reference discloses the seal further comprises a second sealing portion (e.g. lower portion of 3 in Fig. 5b) which comprises a first seal port (16’) for the introduction of steam.
Regarding claim 7, the Van Der Meer reference discloses the transition seal portion is disposed between the first sealing member and the second sealing portion (Fig. 5b).
Regarding claim 8, the Van Der Meer reference discloses the first wall portion further comprises a first port (16’), and wherein the channel connects the first port to the mixing chamber (Figs. 5b,6).
Regarding claim 9, the Van Der Meer reference discloses the first and second sealing portions comprise span seals (Figs. 5b,6).
Regarding claim 10, the Van Der Meer reference discloses at least one of the: span seal thickness, shore hardness, and span width of the first and second sealing portions are different to each other (Fig. 5b, e.g. thicknesses are different).
Regarding claim 11, the Van Der Meer reference discloses the channel comprises: a first channel portion (e.g. channel between 16” and 26”) for the introduction of milk (Fig. 6); and 
a second channel portion (e.g. channel between A and 26”) for the introduction of steam (Fig. 6).
Regarding claim 12, the Van Der Meer reference discloses the second channel portion is adapted to receive steam by way of a first seal port (Figs. 5b,6), and wherein the first channel portion is adapted to receive milk by way of a first port of the first wall portion (Figs. 5b,6).
Regarding claim 13, the Van Der Meer reference discloses the channel further comprises a third channel portion (27”) adapted to receive the milk and the steam from the first channel portion and the second channel portion, respectively (Fig. 6).
Regarding claim 14, the Van Der Meer reference discloses the third channel portion is adapted to impart a Venturi effect on the received milk and steam (Fig. 6).
Regarding claim 15, the Van Der Meer reference discloses a coffee maker (15), the coffee maker comprising:
a liquid coffee extraction apparatus (Fig. 2a); and 
the mixing apparatus of claim 1 (Figs. 2a,5b,6).
Regarding claim 16, the Van Der Meer reference discloses the seal further comprises a raised seal portion (e.g. 220) which define the channel in combination with the first wall portion to clean the first wall portion (Fig. 5b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675